Contracts; Wunderlich Act review; constructive change claims alleging: imposition of erroneous quality assurance standard, extra work, delay, lack of consideration, economic duress, and acceleration; court redetermination of certain facts based upon uncontradicted evidence. — Plaintiff contractor seeks review under Wunderlich Act standards of a decision of the Armed Services Board of Contract Appeals denying, in substantial part, plaintiffs claims for equitable adjustment in contract price and schedule and which affirmed the termination of plaintiffs contract for default. On August 3, 1970 plaintiff accepted a letter contract for the manufacture and supply of six communications control and coordination devices for use in air traffic control at Naval air stations. The contract was definitized February 1, 1971. Plaintiff encountered performance delays and time extensions were granted; yet the contractor was unable to meet the delivery schedule and advised defendant on February 2, 1973 that all its operations would close on that day. On August 22, 1973 the contract was terminated for default. Plaintiff alleges constructive changes were made *963by the defendant that entitle plaintiff to equitable adjustments. On March 30, 1979 Trial Judge John P. Wiese filed a recommended opinion (reported in full at 26 CCF ¶ 83,210) affirming the decision of the Board. On November 9, 1979 the court, by order, adopted the recommended decision as the basis for its judgment in this case, denied plaintiffs motion for summary judgment, granted defendant’s cross-motion for summary judgment, and dismissed the petition. Plaintiffs motion for rehearing was denied January 18, 1980.